Stoecklein Law Group Practice Limited to Federal Securities Emerald Plaza Telephone:(619) 704-1310 401 West A Street Facsimile:(619) 704-1325 Suite 1150 email:djs@slgseclaw.com San Diego, California92101 web:www.slgseclaw.com March 23, 2012 John Dana Brown Staff Attorney Securities and Exchange Commission 100 F. St. NE Washington, D.C. 20549 Re:Giggles N Hugs, Inc. Amendment No. 1 to Form 8-K Filed January 9, 2012 Form 10-Q for Quarterly Period Ended September 30, 2011 Filed November 14, 2011 File No. 000-53948 Dear Mr. Brown, Due to time constraints we are requesting until April 6, 2012 to respond to your comment letter dated February 3, 2012 and amend and file the Company’s Form 8-K/A No. 1 (filed January 9, 2012) and Form 10-Q (for period ended September 30, 2011), referenced above. Feel free to contact me if you have any questions regarding this request. Sincerely, /S/ Donald J. Stoecklein cc: Giggles N Hugs, Inc.
